Title: Charles G. Ridgely to James Madison, 8 February 1834
From: Ridgely, Charles G.
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    U.S. Naval Lyceum
                                
                                
                            Navy Yard New YorkFebruary 8th 1834
                        
                        
                         
                        At a special meeting of the members of the US. Naval Lyceum holden at this place, you were elected an
                            Honorary member of the Institute, and I am directed, as its President to notify you.
                        The honor conferred by making me their organ of communication, with one so elevated and distinguished, whose
                            whole life is identified with all that has tended to the glory and happiness of our common country and its people, is of
                            itself, one of the most gratifying character; and when we look back, and remember that it was from you, as our respectable
                            Chief Magistrate, that most of us who constitute this association, received our first commissions in the Naval Service of
                            our Country, it is with kind and elevated feelings and grateful hearts towards you, we ask your acceptance of this small
                            tribute of our sincere esteem.
                        That you may long live in health and happiness, and continue to aid our Country by your counsel and advice,
                            is the sincere prayer of Your Obedient Humble Servant,
                        
                        
                            
                                Ch. G. Ridgely
                            
                        
                    Commanding U.S. Naval Station & Yard New York 